Case: 20-61174     Document: 00516229896          Page: 1    Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       March 8, 2022
                                   No. 20-61174
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alvin Carnail Campbell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CR-47-1


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Per Curiam:*
          Alvin Campbell appeals the denial of his motion for compassionate
   release pursuant to the First Step Act. See 18 U.S.C. § 3582(c)(1)(A)(i). The
   district court denied Campbell’s motion without the benefit of intervening
   Fifth Circuit authority. We therefore VACATE the district court’s order
   insofar as it denies compassionate release and REMAND for further


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61174     Document: 00516229896         Page: 2   Date Filed: 03/08/2022




                                  No. 20-61174


   consideration in light of United States v. Shkambi, 993 F.3d 388 (5th Cir.
   2021). We, however, AFFIRM the district court’s conclusion that it lacked
   authority to release Campbell to home confinement. See 18 U.S.C. § 3621(b).




                                       2